Fourth Court of Appeals
                                 San Antonio, Texas
                                      September 9, 2014

                                    No. 04-14-00514-CV

                        IN THE INTEREST OF R.E.S. AND R.K.S.,

                 From the 407th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2007-CI-04448
                         Honorable Gloria Saldana, Judge Presiding


                                       ORDER
        On August 27, 2014, Catherine Kernodle, one of the court reporters responsible for
preparing the reporter’s record in this appeal, filed a notification of late record, requesting
additional time to complete the reporter’s record. We grant her request and ORDER her to file
the reporter’s record on or before October 22, 2014.




                                                   _________________________________
                                                   Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of September, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court